Citation Nr: 1141987	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  98-10 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to September 1971.  After separation from active service, he was a member of a Reserve component for an unverified period.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 1997 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the claim sought.

A November 1979 Board decision denied entitlement to service connection for a nervous condition.  The specifics of the claimed nervous condition were not asserted.  As a result, the claim was denied due to the absence of any evidence that a nervous condition was treated or otherwise manifested in active service.  In the absence of an appeal, that decision is final.  38 C.F.R. §§ 20.100, 1104.  The current claim is a new and separate claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the issue of the case is styled as shown on the cover sheet.

In August 2003, the Veteran testified before a Decision Review Officer at the Seattle RO.  In June 2005, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  Copies of both transcripts are of record.

In September 2006 and March 2010, the Board remanded the case to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development, including completion of development directed in the September 2006 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).).  The AMC/RO completed the additional development as directed, continued to deny the claim, and returned the case to the Board for further appellate review.



FINDINGS OF FACT

1.  Pursuant to the March 2010 Board remand, the AMC/RO completed the additional development as directed in the September 2006 and March 2010 Board remands.

2.  The Veteran's diagnosed PTSD  is not related to a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5103A, 5107(b) (West 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA received and rendered an adverse decision on the Veteran's claim prior to the enactment of the VCAA.  Nonetheless, the Act is applicable to his claim, as it was pending before VA and not final on the effective date of the Act.  See 66 Fed. Reg. 45,629 (August 29, 2001); VAOPGCPREC No. No. 7-2003 (November 19, 2003).  Although the VCAA is applicable to the Veteran's claim, it was impossible to comply with the VCAA prior to the initial decision.  Where the RO could not have complied with the notice requirements, the initial adjudication was not error and need not be vacated, but the claimant is still entitled to content-compliant notice prior to the completion of appellate review.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

VA notified the Veteran in May 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  See 38 C.F.R. § 3.159(b).  In October 2006, the Veteran was provided notice how disability ratings and effective dates are assigned in the event service connection is granted.  The claim was readjudicated in a May 2011 supplemental statement of the case. 

The Board acknowledges, however, that during the post-VCAA development after the denial of the claim, the RO did not provide the appellant notice of the provisions of 38 C.F.R. § 3.304(f)(5).  That regulation precludes VA from denying a claim based on an assertion of in-service personal assault without first informing a claimant that evidence from sources other than the claimant's service records may be used to prove a claim.  Patton v. West, 12 Vet. App. 272, 278 (1999).  This omission was not prejudicial to the Veteran, as he was not denied a meaningful opportunity to participate in the adjudication of his claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

First, the January 2010 supplemental statement of the case provided notice to the appellant that he could provide alternative sources, including post-service records, as evidence of an in-service assault.  Second, the claims file reflects efforts by the RO and the Veteran to obtain verification of his claimed stressors from sources other than his service records.  As indicated by the May 2011 supplemental statement of the case, the Veteran's claim was reviewed on a de novo basis.  Thus, the Board finds any notice error was cured and rendered nonprejudicial.  See Shinseki v. Sanders, ___ U.S. ___, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The RO exerted all reasonable efforts to verify the Veteran's claimed stressors, to include making inquiries of the U. S. Army and Joint Services Records Research Center (JSRRC) (formerly named the Center for Unit Records Research (CURR)).  While the Veteran may not have received full notice prior to the initial decision, after notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim via the presentation of pertinent evidence and testimony.  Further, the claim has been reviewed on a de novo basis numerous times.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the applicable regulatory criteria, which is: a link, established by medical evidence, between current symptoms and an in-service stressor; and, credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) is the governing criteria for diagnosing PTSD.  See 38 C.F.R. § 4.125(a).

If the evidence establishes the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships, of the veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).

If, however, a veteran did not serve in combat, or if the claimed stressor is not related to combat or fear of hostile military or terrorist activity, which is the case with this Veteran's claim, there must be independent evidence to corroborate his statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony alone cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Further, an opinion by a medical health professional based on a post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Analysis

The Veteran has been diagnosed with posttraumatic stress disorder.  Thus, the salient question is whether his alleged in-service stressors are confirmed.  The Board finds the preponderance of the evidence shows that they are not.  

As with any appeal, the Board has the responsibility to determine the credibility of the evidence submitted on the issue.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  While performing this function, the Board may reject some or all evidence as incredible.

The Veteran's January 1997 claim of entitlement to service connection for posttraumatic stress disorder listed only one stressor, i.e., he was exposed to the dead and dying while working at an Army hospital.  A January 1997 VA entry for individual posttraumatic stress disorder evaluation reflects that the Veteran reported having experienced multiple in-service traumatic events to include being mugged and raped by other soldiers, and witnessing the death of a soldier during combat training.  The Board first considers the first claimed stressor.

In September 1997 VA Form 21-4148, the Veteran related that, while in basic combat training at Ft. Polk, Louisiana, in November 1969, a fellow soldier was killed during live machine gun fire training when the soldier stood up.  Despite numerous RO attempts to obtain information from the Veteran, no name was provided.  The only information the Veteran provided is that the soldier was of Chinese ancestry.

The RO asked the National Personnel Records Center to research November 1969 Morning Reports for Ft. Polk, Louisiana.  The National Personnel Records Center reported to the RO that a search of the relevant Morning Reports for October and November 1969 did not reveal any report of a training fatality at Ft. Polk for that period of time.  The February 2000 CURR report notes that the National Archives and Records Administration Casualty Office searched the Adjutant General's Center Casualty Information System for 1961 to 1981 and was unable to document an accidental homicide from small arms fire at Ft. Polk, Louisiana during November 1969.  The CURR report also noted that the U.S. Army Casualty Database at CURR provided over 100 names of individuals who died in the "U.S. Territory" during November 1969, but additional identifying information would be needed for that database to be searched.

An October 1997 VA entry related to the Veteran's inpatient treatment reflects that the appellant reported that he and other soldiers were told that no one should be told about what happened.  An April 2002 statement of the Veteran, however, notes that he will always believe that he saw a soldier get killed during his training period, as he never saw the person again.  The Veteran related that he was told it was probably a dummy that he saw shot.  At the RO hearing, the Veteran again related that he believed he witnessed a death.  Significantly, even if the Veteran sincerely believes that someone died or was killed, belief does not make facts.

In addition to the fact that available official records did not verify an accidental death at Ft. Polk, Louisiana, the Board's review of the evidence of record in this case reveals numerous inconsistencies that tip the scales against the Veteran's credibility.  While training deaths in the armed forces are not unusual, the Board is highly skeptical that superiors would have sought to conceal or cover up a training death.  Moreover, even if efforts to conceal a training death were undertaken, it is at best remotely possible that those efforts would have been successful.  Simply put, soldiers just do not disappear in official records.  All units must account for any soldier present, missing, sick, or even killed.  Thus, the Board finds the preponderance of the evidence shows the claimed training exercise death is not verified.  

The Board now considers the claim that the Veteran witnessed returning Vietnam wounded while performing duty as a security policeman.  In this regard, an October 1996 VA intake form for treatment reflects that the Veteran reported his military duty was a wheel mechanic and driver.  The report also notes that the Veteran reported he tried to work as a medical attendant for six weeks, but he could not handle the experience, and he still had memories about the experience.  The form reflects that the Veteran reported his most traumatic experience was having to keep low during machine gun firing exercise.  A June 1997 VA Social and Industrial Survey also reflects that the Veteran reported he was assigned as a medic's helper in Germany, but he did not assert that he experienced any traumatic experiences.

Service personnel records reflect that the Veteran was not assigned as a medic in Germany, or otherwise during his active service.  They do reflect that he was assigned as a ward specialist for a brief period in December 1975 but was later assigned as a cook in January 1976.  Both positions were while attached to a reserve unit located at the 810th Station Hospital, Little Rock, Arkansas.

In the April 2002 statement, the Veteran related that he traveled to and from the military hospital on occasion while performing security police duty in Germany.  While performing this duty, the Veteran asserts, he saw veterans whom he was told had been brought in from the fields of Vietnam.  The Veteran related that some died, some were injured, and some of these men asked people to kill them to get them out.  

At the RO hearing, the Veteran asserted that he was not just a wheeled vehicle mechanic.  Although not documented in the service personnel records, the Veteran asserts he in fact performed duty as a security policeman.  While doing this duty he allegedly had to look at and haul body parts.  See RO Transcript, pp. 3-4.  "What I had to go to that hospital in Germany these guys over there in Vietnam laying up there just begging somebody to kill them and stuff. [sic]  . . .They dying in this hot room and all of this."  [sic]  RO Transcript, p. 4.  The Board first considers the Veteran's assertion that he performed assigned duty as a "security policeman."

As noted earlier, the Veteran concedes that his military occupational specialty of wheeled vehicle mechanic is the only one listed on his DA Form 20.  Also as noted earlier, the military occupational specialty related to the medical field was not added until the Veteran was a member of a reserve unit.  The Veteran provided a photograph of him wearing a black helmet and fatigue uniform, which appears to have been taken in a barracks room.  There is no date imprinted on the photograph, as the edges appear to have been cropped, and the rear of the photograph was not copied.  The black helmet has the letters, "SP" on the front, and the field jacket the Veteran is wearing has an arm band on the left sleeve with the letters, "SP."  These factors notwithstanding, the Board accords no weight to the photograph as it relates to potential corroboration of the Veteran's claimed stressor.  Why?

The United States Army does not designate a "security police" force, but a military police force.  (Emphasis added).  The letters, "MP," are worn by those who perform duties in that military occupational specialty.  The letters "SP" are more commonly associated with the Navy's shore patrol.  In any event, there is another facet of the Veteran's claim that detracts from the credibility of it.  

Germany is obviously in Europe, just as  Vietnam is obviously in Asia.  American Forces engaged in the Vietnam war were under the command of their respective Pacific Command elements.  The Board's experience is that United States military personnel wounded in action in Vietnam were first stabilized in-country and then medically evacuated to a fully equipped regional hospital located within the Pacific Command, not a hospital within the European Command.  Then, if appropriate,  further evacuation to the Continental United States may have followed.  In other words, the Board is extremely doubtful that the Veteran, while performing duty in Germany, would have encountered medically evacuated U.S. troops recently wounded in action in Vietnam, regardless of his military occupational specialty.

The Board acknowledges the Veteran's testimony at the RO hearing to the effect that because of the impact on him of having witnessed the suffering of the wounded troops, he was assigned to duty as a gate guard where he did not have to come into contact with others.  The Board rejects this assertion as incredible.  First, the Veteran's claimed response of his unit clearly suggests that either he reported his situation, or it was observed and his superiors took official action by putatively changing his assigned duties.  As noted, there is no entry in the service personnel records that the Veteran was a security policeman.  Neither is there any entry in the service treatment records that would indicate the Veteran complained, or was ever examined or treated for stress related symptoms.  Finally, depending on the type gate to which the Veteran claims he was assigned, he still would have encountered persons who entered and departed the sector where the gate was located.  Hence, not only is the claimed stressor of having witnessed dead troops and the dying, and hauling body parts, while in Germany not verified, the Board rejects it as incredible.

The Veteran's primary claimed stressor, however, is that he was raped in his barracks while he serving in Germany.  As with his other stressors, the Board finds the Veteran has provided inconsistent or improbable accounts of the claimed incident.  In this regard, an October 1996 VA intake form for alcohol and drug abuse treatment reflects that the Veteran denied any prior history of sexual abuse such as rape.  Just eleven months later, however, in his September 1997 statement, the Veteran stated that the mugging and rape took place in January 1971 in a barracks located in Germany.  This inconsistency demonstrates the appellant's lack of credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995) (VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, and desire for monetary gain.)  

A June 1997 VA Social and Industrial Survey reflects that the Veteran reported that, while drinking he was drugged and, while under the influence of the drug, he was mugged and raped.  The Veteran reported further that he believed the same thing happened to several other men, and he did not know if there was any racial or other particular reason why he was targeted for the assault.

At a June 1997 VA psychiatric examination the Veteran reported that while in the barracks, he came upon three men in the process of raping another man, and the Veteran himself was sexually assaulted.  He alleged that a knife was put to his throat, and he was told to never say anything about what happened.  The Veteran reported further that, the following day the other rape victim killed himself by carbon monoxide poisoning.  The inconsistencies are patent and speak for themselves but, for now, the Board turns to the most critical aspect of this claimed stressor, the letter from the putative rapist.

The Veteran submitted a letter dated in October 1999 from a C.C., in which Mr. C apologized to the Veteran and asked the appellant to forgive him for what happened in Germany.  In the letter, the Mr. C related that he was not proud of what he did to the Veteran and others.  "I sexually and physically assaulted you."  

The March 2010 Board remand directed that handwriting exemplars from the Veteran be submitted to the Inspector General, VA, to determine if the Veteran signed the letter.  The VA Inspector General determined that the images of the 1999 letter was not of sufficient quality to perform the analysis.  

The May 2011 supplemental statement of the case reflects that the AMC/RO, citing 38 C.F.R. § 3.200(b), rejected the letter as valid evidence on the issue because it was not sworn to or certified by the writer.  The Board itself, however, must determine if it is credible.

The AMC/RO took several developmental actions to confirm the identity of Mr. C, but they were unsuccessful.  Using social security numbers that may have been associated with him, the National Personnel Records Center was unable to locate any service or medical records that may have identified the person as a cook whom the Veteran reported had served with him.

The September 2006 remand also directed that the Veteran be offered an opportunity to explain why, when he reportedly received Mr. C's letter in 1999, he waited until 2002 to submit the letter in support of a claim submitted in 1997.  In his September 2009 response, the Veteran focused on why he delayed in reporting the claimed rape.  The appellant did not substantively address why he delayed in submitting the alleged letter from Mr. C.  

As for the contents of the letter, it is noteworthy that Mr. C takes total responsibility for an assault the Veteran claims was committed by at least three people, rather than for his personal participation.  In any event, as indicated earlier, the Board rejects the credibility of the Veteran's assertion, which means that, for purposes of this appeal, the claimed rape did not happen.  At the RO hearing, the Veteran presented a forceful presentation on his experience of having to live with the memory of the event and the medications he has to take to manage his symptoms.  The Veteran also asserted that he had realized what would take place, he would have reported the rape, and it would have been a matter of record.  The Veteran, however, reported a different version in April 2002.

In the April 2002 statement, the Veteran explicitly stated that he reported the sexual assault.  He contends that afterwards he was moved from a room he shared with three other soldiers and assigned to his own room and promoted to acting E-5.  Applying a basic knowledge of military personnel practices the Board has profound doubts that the Veteran's superiors to whom he allegedly reported his assault would not have referred him for medical evaluation.  As already noted, there is no record of a complaint or treatment for a sexual assault in the service treatment records.  The Board acknowledges that it may not reject the assertion solely on the basis that there is no contemporaneous medical evidence, but it is a valid factor for the Board's consideration.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  This inconsistency is but another brick in the load that collapses the Veteran's credibility entirely.  

Another example of the Veteran's inconsistency and lack of credibility are his reports of alcohol use.  In this regard, a June 2001 therapy entry reflects that the Veteran reported the Army introduced him to drinking.  A VA September 1988 Narrative Summary on the Veteran's inpatient treatment for alcohol dependence, however, reflects that the appellant reported that he began drinking at age 12-13 and, by age 15, he was buying his own alcohol.  The Veteran related that his drinking broke loose in the Army, but it did not start there.

In light of the above, while the Veteran engaged in post-service self-abusive behavior, the preponderance of the evidence shows it was not due to an unverified in-service sexual assault.  38 C.F.R. §§ 3.303, 3.304.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


